Name: 82/728/EEC: Council Decision of 26 October 1982 on the conclusion of an Agreement between the European Economic Community and Indonesia negotiated under Article XXVIII of GATT on the tariff concessions in Schedule XXI
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  tariff policy;  international trade
 Date Published: 1982-11-06

 Avis juridique important|31982D072882/728/EEC: Council Decision of 26 October 1982 on the conclusion of an Agreement between the European Economic Community and Indonesia negotiated under Article XXVIII of GATT on the tariff concessions in Schedule XXI Official Journal L 310 , 06/11/1982 P. 0022 - 0022 Finnish special edition: Chapter 11 Volume 10 P. 0147 Spanish special edition: Chapter 11 Volume 16 P. 0098 Swedish special edition: Chapter 11 Volume 10 P. 0147 Portuguese special edition Chapter 11 Volume 16 P. 0098 *****COUNCIL DECISION of 26 October 1982 on the conclusion of an Agreement between the European Economic Community and Indonesia negotiated under Article XXVIII of GATT on the tariff concessions in Schedule XXI (82/728/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas Indonesia, under Article XXVIII of the General Agreement on Tariffs and Trade (GATT), has announced its intention to unbind the total amount of the tariff concessions included in its Schedule XXI, following the revision of the Indonesian customs tariff; Whereas the Commission has entered into negotiations with Indonesia under Article XXVIII of GATT, the Community being a direct beneficiary of the principal supplier in the case of certain of those concessions; whereas a satisfactory Agreement has been reached with that country, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and Indonesia, negotiated under Article XXVIII of GATT on the modification of the tariff concessions included in Indonesia's Schedule XXI, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 26 October 1982. For the Council The President U. ELLEMANN-JENSENCONDENSERS FOR VAPOUR ENGINES AND POWER UNITS 30 84.08.919 84.08.922 84.08.929 84.08.999 // PARTS OF OTHER ENGINES AND MOTORS 30 30 50 30 84.20.190 OTHER WEIGHING MACHINERY 30 84.30.600 MACHINERY FOR SUGAR MANUFACTURE 30 84.34.290 OTHER PRINTING BLOCKS, PLATES, CYLINDERS AND LITHOGRAPHIC STONES 30 84.35.100 ROTARY PRESSES 30 84.35.200 PLATEN PRESSES 30 84.35.300 OTHER PRINTING MACHINERY 30 84.35.400 MACHINERY FOR USES ANCILLARY TO PRINTING 30 84.37.100 WEAVING MACHINES 30 84.56.100 84.56.200 84.56.310 84.56.390 84.56.410 84.56.490 84.56.900 // MACHINES FOR SORTING, WASHING, CRUSHING EARTH AND STONES, ETC . ( HEADING NO 84.56 AS A WHOLE ) 30 30 30 30 30 30 30 84.59.200 84.59.300 84.59.400 84.59.600 84.59.700 // MACHINERY, NES 30 30 30 30 30 85.13.122 PRINTER TYPE TELEGRAPHIC RECEIVERS 30 85.13.129 OTHER TELEGRAPHIC APPARATUS 30 85.05.000 FLOATING STRUCTURES OTHER THAN VESSELS 30 90.20.000 X-RAY APPARATUS 30 // // //